Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 28, it is unclear what the applicant is trying to claim. It is noted that an electric toothbrush comprising a brushing head has been claimed and further a motor configured to provide movement to the brush head in claim 27. Therefore, it is unclear what is further being claimed in claim 28, such as the movement enabling the user to use the assembly for oral hygiene.  Such that it does not appear to be further limiting as the limitations of claim 27 would function as claimed. It is unclear if the applicant is trying to claim a specific movement, i.e. rotation or oscillation or if the claim it not further limiting. For examination purposes, the limitation is being interpreted as not further limiting the claim of claim 27.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “and one or more communication devices”, and the claim also recites “a first communication device of the one or more communication devices” and “a second communication device of the one or more communication devices” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 28 recites the limitation "the one or more brushing events" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-20, 23-24 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortins et al. (2010/0281636) in view of Gatzemeyer et al. (2011/0146016).
Ortins teaches an electric toothbrush assembly comprising a brush head 90/95; an elongated member 100 having a proximal end configured to couple to the brush head (see fig. 1) and a distal end configured to engage with a docking station assembly 40 (see figs. 1, 2b), wherein the elongated member is configured to switch between an engaged position and a disengaged position with the docking station assembly (such that it is removable form the docking station and able to be placed back in the docking station, therefore, it can be engaged, placed in the docking station, and disengaged, removed from the docking station, pars. 90, 93 96, “removal or the toothbrush 35 from its base 40 may initiate a communication between the base 40 and the display 45 to begin displaying, transmitting, receiving and/or tracking information and data associated with an oral cavity activity”, such that the toothbrush was engaged with the base as the display was not communicating with it when in the base but once removed it is disengaged with the base as the display is activated to communicate with the elongated member); and a communication interface, wherein the communication interface enables communication between the elongated member and one or more communication devices (see figs. 12-13 which shows communication 55 between device 30 and 161), wherein a first message is displayed on a user display of a first communication device 45 of the one or more communication devices when the state of elongated member changes from engaged position to disengaged position (pars. 56, 69, 74, 82, 106, such that the display starts communicating with the toothbrush one it is disengaged from the base) and wherein a second message is sent to a second communication device of the one or more communication devices when a predetermined condition is satisfied (see figs. 12-13, pars. 120 such that the system also communication with a second device. The information that is communicated in the same, such that it can communicate the completed brushing cycle to the second device, pars. 56, 74-76, such that upon completion of the brushing cycle a reward is given, and can be communicated to either the first communication deice 45 or the second 161). Ortins teaches the invention as substantially claimed and discussed above, however, does not specifically teach a camera configured to capture image of a user, wherein the camera is configured to switch between an enabled state and a disabled state. 
Gatzemeyer teaches an electric toothbrush comprising a brush head 124, an elongated member 125 having a proximal end configured to couple to the brush head and a distal end, a camera 198 configured to capture an image of a user (see par. 35), wherein the camera is configured to switch between an enabled state and a disabled state (such that when the device is not powered, the camera is in a disabled state and when it is powered, it is in an enabled state). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the electric toothbrush assembly taught by Ortins with the camera taught by Gatzemeyer in order to entertain a child when brushing their teeth (see par. 35 of Gatzemeyer). 
With respect to claim 2, Ortins further teaches wherein the first message includes a multimedia file providing brushing instructions to the user (pars. 57, 59, 63, 74, 105-106,190 fig. 35).
With respect to claim 3, Ortins further teaches wherein the multimedia file comprises one or more of an image, an audio and a video (pars. 57, 59, 63, 74, 105-106, 190).
With respect to claim 4, Ortins further teaches wherein the first message is a multimedia game that aids in achieving effective brushing (par. 190).
Ortins teaches the invention as substantially claimed and discussed above, however, does not specifically teach the camera captures one or more of an images, an audio and a video of the user in the enabled state.
Gatzemeyer teaches with respect to claim 6, the camera captures an image and/or video of the user in the enabled state (par. 35). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the electric toothbrush assembly taught by Ortins with the camera taught by Gatzemeyer in order to entertain a child when brushing their teeth (see par. 35 of Gatzemeyer).
With respect to claim 7, Ortins further teaches wherein the predetermined condition is a brushing event for a predetermined time interval (see figs. 12-13, pars. 120 such that the system also communication with a second device. The information that is communicated in the same, such that it can communicate the completed brushing cycle to the second device, pars. 56, 74-76, such that upon completion of the brushing cycle a reward is given, and can be communicated to either the first communication deice 45 or the second 161).
With respect to claim 8, Ortins further teaches wherein the one or more communication devices comprises a computer (pars. 95, 120, such that element 45 is a computer since it has a processors and memory).
With respect to claim 9, Ortins further teaches wherein in the engaged position the docking station charges the electric toothbrush assembly (par. 84).
With respect to claim 10, Ortins further teaches wherein in the disengaged position the elongated member is removed out of the docking station assembly (par. 96, see explanation above with respect to claim 1).
With respect to claim 11, Ortins further teaches wherein the elongated member remains in the disengaged position whenever the electric toothbrush assembly is in use for oral hygiene (such that the toothbrush would not be used for oral hygiene when engaged with the docking station, as the user needs to grip and handle and move it around to clean the mouth).
 Ortins teaches the invention as substantially claimed and discussed above, however, does not specifically teach a plurality of flash lights, the flash lights includes light emitting diodes.
Gatzemeyer teaches with respect to claims 12-13, the toothbrush assembly further comprises a plurality of flash lights, the flash lights includes light emitting diodes (par. 37). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the toothbrush taught by Ortins with the LED’s taught by Gatzemeyer in order to help alert the user of changes in the treatment or to provide entertainment (see par. 37 of Gatzemeyer).
With respect to claim 14, Ortins further teaches a control unit configured to assess a brushing event based on the predetermined condition (pars. 74, 75 , 95, 96, 98, 102-106).
With respect to claim 15, Ortins further teaches wherein the control unit detects the effectiveness of the brushing event based on one or more of movement direction, speed and time of the brush head (pars. 58-59, 74, 75 , 95, 96, 98, 102-106).
With respect to claim 16, Ortins further teaches wherein the toothbrush assembly further includes a memory device (par. 95).
With respect to claim 17, Ortins further teaches wherein the memory device is configured to story data related to one or more brushing events (par. 95, 106, such that the memory stores the reward which is data relate to a brushing event, 229).
With respect to claim 18, Ortins further teaches wherein the memory device stores one or more files related to guiding the user on effective brushing techniques (par. 95, 231).
With respect to claim 19, Ortins further teaches wherein the file includes a pre-recorded brushing game (par. 231).
With respect to claim 20, Ortins further teaches wherein the elongated member further includes a chargeable battery (par. 84).
With respect to claim 23, Ortins further teaches wherein the communication interface is a wireless connection 55 (see figs. 12-13, par. 90 “wireless data link 35”).
With respect to claim 24, Ortins further teaches wherein the wireless connection comprises Bluetooth and Wi-Fi (par. 90)
With respect to claim 26, Ortins further teaches wherein the brush head is removably coupled to the proximal end of the elongated member (par. 82).
With respect to claims 27-28, Ortins further teaches wherein the tooth brush assembly includes a motor configured to provide movement to the brush head, wherein the movement enables the user to use the electric toothbrush assembly for oral hygiene during the one or more brushing events (par. 82). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortins et al. (2010/0281636) in view of Gatzemeyer et al. (2011/0146016) as applied to claim 1 above, and further in view of Lee et al. (2018/0098620).
Ortins/Gatzemeyer teaches the invention as substantially claimed and discussed above including Gatzemeyer teaching a message including a picture or video of the user (par. 35 of Gatzemeyer including the picture and/or video is sent wirelessly to a device), however, does not specifically teach the second message comprises one or more of an image, an audio and a video of the user captured through the camera.
Lee teaches an electric toothbrush comprising a brush head, an elongated member having a proximal end configured to couple to the brush head and a distal end, wherein a communication interface, wherein the communication interface enables communication between the elongated member and one or more communication devices, wherein a message is sent to a communication device of the one or more communication devices when a predetermined condition is satisfied, wherein the second message compress an image of the user captured through a camera (figs. 1a-1c, 9e-9f, par. 231-233, 288, 294). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the second message indicating a complete brushing cycle taught by Ortins/Gatzemeyer to includes a picture taught by the user as taught by Lee in order to easily identify the user who completed the cycle (par. 20).

Claims 21-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortins et al. (2010/0281636) in view of Gatzemeyer et al. (2011/0146016) as applied to claim 1 above, and further in view of Pai et al. (2018/0184795).
Ortins/Gatzemeyer teaches the invention as substantially claimed and discussed above, however, does not specifically teach the elongated member further includes a push button configured to switch the electric toothbrush assembly between an on state and an off state, wherein the elongated member further includes a charging port to connect and charge the eclectic toothbrush assembly through an electric power supply, and the communication interface is a wired connection. 
Pai teaches an electric toothbrush comprising a brush head, an elongated member having a proximal end configured to couple to the brush head and a distal end (see fig. 2), a communication interface (par. 83, 337), with respect to claim 21, wherein the elongated member further includes a push button configured to switch the electric toothbrush assembly between an on state and an off state (see fig. 1B, element 115, par. 87), with respect to claim 22, wherein the elongated member further includes a charging port to connect and charge the electric toothbrush assembly through an electric power supply (par. 257, 307) and with respect to claim 25, wherein the communication interface is a wire connection (pars. 83, 148). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the elongated member taught by Ortins/Gatzemeyer to includes an on/off button, a charging port and a wire connection as taught by Pai in order to allow the user to control the device (i.e. power it one and off) without the docking station, such as when traveling, be able to charge the device using different devices such as when traveling (i.e. charge with a cord that is easier to travel with since it is smaller in size than a docking station) and to use any known means of communication.  It is noted that Pai teaches both wired and wireless communication are well known in the art and are known alternative to each other, therefore, it would have been obvious to one having ordinary skill in the art to select either way of communication, wired or wireless, as a matter of obvious design choice. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Vetter has been cited to also a toothbrush in an engaged position and a disengaged position and sending a message when disengaged (par. 23, 29-30) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/5/2022